ORDER

PER CURIAM.
Defendant appeals his conviction by a jury for sexual abuse, § 566.100, RSMo Supp. 1993. The jury recommended a sentence of five years imprisonment plus a fine. The court sentenced defendant in accordance with the jury recommendation, but suspended imposition of the fine. Defendant also appeals from the denial, without an evidentiary hearing, of his Ride 29.15 motion for post-conviction relief. We affirm.
*677We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).